Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 3, 5, 21-30, and 36-42 are pending.
	Claims 2, 8, and 31-35 are canceled.
	Claims 39-42 are newly added.
	Claims 3 and 21-30 are withdrawn.
	Claims 3, 5, and 21 are currently amended.
	Claims 5 and 36-42 are under examination on the merits.

Interview Summary
	During the weeks of July 24, 2022, and July 31, 2022, the examiner made multiple attempts to contact the attorney of record and discuss the submission of terminal disclaimers to overcome the double patenting rejections of record. These attempts were unsuccessful, thus necessitating the instant Office Action.

Rejections Withdrawn
35 U.S.C. 112(a)
The rejection of claims 2, 8, 31, and 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancellation of the claims.

Rejections Maintained
Nonstatutory Double Patenting
The rejection of claims 5 and 36-38, and newly added claims 39-42, on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,730,954 is maintained. Claims 2, 8, 31, and 32 are canceled.

The provisional rejection of claims 5 and 36-38, and newly added claims 39-42, on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/802,007 (reference application) is maintained. Claims 2, 8, 31, and 32 are canceled.

Notes on Rejoinder
Upon the submission of terminal disclaimers to overcome the nonstatutory double patenting rejections of record, claim 36 will be allowable. At that time claims 21-30, previously withdrawn from consideration as a result of a restriction requirement, will require all the limitations of an allowable claim and be eligible for rejoinder. Following a preemptive examination of claims 21-30 it has been determined that claims 21-30, as currently written, will be in condition for allowance upon rejoinder.
	Furthermore upon the allowability of claim 36, claim 3, which was previously withdrawn as being drawn to a nonelected species, will also be eligible for rejoinder. Following a preemptive examination of claim 3, it was determined that upon rejoinder, claim 3 would be subject to rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of US PAT 11,085,021. Claim 1 of US PAT 11,085,021 recites an anti-mesothelin single domain antibody that comprises SEQ ID NO: 58, which shares 100% sequence homology with the instant SEQ ID NO: 30, as recited in claim 3.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642